Title: From Benjamin Franklin to Horneca, Fizeaux & Cie., 19 February 1779
From: Franklin, Benjamin
To: Horneca, Fizeaux & Cie.


Gentlemen
Passy, febry. 19 1779
The Commission to three Persons here being dissolv’d by a Vote of Congress who have done me the Honor of appointing me alone their Minister here, I suppose the Loan in Holland, if it could be carried further, must no longer be in the three Names it began with. From the trial made, you can best judge whether it is worthwhile to print new Books with my Name only. I begin to suspect that no advantageous Loan can at present be made for us in that Country. What you have receiv’d from our few friends there, you will please to remit me as soon as convenient & send back what remains of the Book by some safe Hand. I have the Honor to be &c.
Mess. Horneca, fizeaux & Co.
